DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of treatment of Fuchs endothelial corneal dystrophy with quercetin in the reply filed on 22 Dec, 2020 is acknowledged.
Applicant has elected treatment of Fuchs endothelial corneal dystrophy with quercetin, with a request to also examine N-acetyl cysteine.  However, a search for N-acetyl cysteine will require doubling the search, so will not be considered.  A search was conducted for this invention, and references that rendered it obvious were found.  As a result, claims 64-66, 69, and 70 were examined and claims 42-46, 48, 49, 67, 68, and 71 were withdrawn from consideration.  While applicant has stated that they believe claim 71 reads on the elected species, that claims is drawn to formulations not elected by applicant.

Claims Status
Claims 42-46, 48, 49, and 64-71 are pending.
Claim 42 has been amended.
Claims 64-71 are new.
Claims 42-46, 48, 49, 67, 68, and 71 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 Dec, 2020.


Claim Rejections – Improper Markush
Claims 64, 69, and 70 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 64 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: claim 64 lists a large number of compound classes defined by functional group or other classification.  However, there is no common structure between these groups, rendering the Markush group improper.
The Markush grouping of claim 69 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: claim 69 lists a group of primary endothelial disorders, but they appear to have nothing in common except that they are disorders of the corneal endothelium.  There does not appear to be a common etiology between these disorders, rendering the Markush group improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64-66 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for corneal endothelial disorders associated with loss of Nrf2 activity, does not reasonably provide enablement for all corneal endothelial disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’  These factors include, but are not limited to:  1) the breadth of the claims; 2) the nature of the invention; 3) the state of the prior art; 4) the level of one of ordinary skill; 5) the level of predictability in the art; 6) the amount of direction provided by the inventor; 7) the existence of working examples; and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure” (MPEP 2164.01(a).

1 and 2) the breadth of the claims and the nature of the invention:  Applicant is claiming treatment of corneal endothelial disorders with compounds that activate Nrf2.  
nd page, 1st paragraph).  This reference teaches that Nrf2 expression is a general protective response against oxidative threats.
Bourne (Eye (2003) 17 p912-918) discusses the biology of the corneal endothelium (title).  There are a number of disorders, including Fuchs dystrophy, where endothelial cells gradually malfunction, with decreasing cell density and excess secretion of collagen (p913, 1st column, 2nd paragraph), posterior polymorphous dystrophy, where the endothelium contains epithelial like cells (p913, 2nd column, 2nd paragraph), congenital hereditary endothelial dystrophy, where the entire endothelium is involved at birth, leading to cloudy corneas (p913, 2nd column, 2nd paragraph), iridocorneal endothelial syndrome, where the endothelium has an odd morphology and characteristics of epithelial cells (p913, 2nd column, 3d paragraph), primary endothelial abnormalities that do not fit an established diagnosis (p914, 1st column, 2nd paragraph, continues to 2nd column), wear from contact lenses, leading to changes in cell morphology (p914, 2nd column, 2nd paragraph), and the effects of surgical procedures on the endothelium, such as loss of endothelial cells from decreased nutrition and innervation and increased inflammation (p914, 2nd column, 3d paragraph, continues to p915).  This reference teaches that there are a relatively large number of corneal endothelial disorders, with no obvious common etiology or cause.
4) the level of one of ordinary skill:  the level of a person of skill in the art is high.
5) the level of predictability in the art:  This is in the field of biotechnology, which is considered unpredictable (MPEP 2145(X)(E)).  Thus, the level of predictability is poor.
6 and 7) the amount of direction provided by the inventor and the existence of working examples:  Applicant discusses Fuchs endothelial dystrophy, Posterior polymorphous dystrophy, congenital hereditary endothelial dystrophy, iridocorneal endothelial syndrome, and pseudophakic bullous keratopathy, teaching that administering an Nrf2 activator will provide a benefit to these disorders.  All examples are describing Fuchs endothelial dystrophy, except for an example showing that pseudophakic bullous keratopathy does not proceed through a mechanism involving oxidative damage to DNA, with the heading of the experiment suggesting the benefits of the claimed method are limited to Fuchs dystrophy (paragraph 248).
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 64-66, 69, and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gottsch et al (Invest. Ophthalmol. Vis. Sci. (2003) 44 p594-599, cited by applicants) in view of Cao et al (Invest. Ophthalmol. Vis. Sci. (2007) 48(8) p3714-3718).

nd column, 1st paragraph).  The balance between reactive oxygen species (ROS) production and antioxidant defenses determines the degree of oxidative stress; given the decreased expression of polypeptides related to antioxidant defenses, Gottsch et al postulate a mechanism of increased oxidative stress leading to apoptosis (p598, 2nd column, 2nd paragraph, continues to p599).
The difference between this reference and the instant claims is that this reference does not discuss treatment.
Cao et al discuss the responses of human lens epithelial cells to quercetin (title).  Quercetin is known to inhibit lens opacification due to H2O2 (p3714, 2nd column, 1st paragraph), a reactive oxygen species.  This flavonoid did not cause loss of cell viability greater than medium at up to the very high concentration of 10 µM (fig 1, p3716, top of page).  This reference teaches that quercetin is known to have an antioxidant effect and protect against reactive oxygen species in the context of the eye.
Therefore, it would be obvious to use the quercetin of Cao et al to treat the disorder of Gottsch et al, as Gottsch et al teaches that the disorder has an etiology involving oxidative stress and the quercetin of Cao et al is known to protect against oxidative damage.  As quercetin is well known in the art as an antioxidant, an artisan in this field would attempt this therapy with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Jurkunas et al (Invest. Ophthalmol. Vis. Sci. (2008) 49(7) p2956, 2963, cited by applicants) teaches that part of the etiology of Fuch’s dystrophy is reduced ability to withstand oxidative stress (abstract).  Bitar et al (ARVO Annual Meeting, April, 2009) teaches that dysregulation of antioxidant profile is directly linked to oxidative cell damage in Fuch’s dystrophy (abstract).   Shin et al (Mol. Vis. (2009) 15 p2789-2795) teaches that oxidative stress is implicated in Fuch’s dystrophy (p2789, 1st column, 1st paragraph).  Many other references can be cited showing that the relationship between Fuchs’ dystrophy and oxidative stress was known at the time the invention was made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658